Case 1:17-cv-01036-PAB-MEH Document 191 Filed 08/13/20 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                Chief Judge Philip A. Brimmer

   Civil Action No. 17-cv-01036-PAB-MEH

   LUKE IRVIN CHRISCO,

          Plaintiff,

   v.

   RICHARD F. RAEMISCH, Executive Director, Colorado Department of Corrections, et
   al.,

          Defendants.


                                              ORDER


          This matter is before the Court on the Recommendation of the United States

   Magistrate Judge [Docket No. 189] filed on July 30, 2020. The magistrate judge

   recommends that the case be administratively closed because plaintiff has been unable

   to access various filings in this case, including discovery and the defendants’ motion for

   summary judgment. Docket No. 189 at 1. Additionally, during a status conference,

   plaintiff represented that, although his release from custody is imminent, he could be

   re-incarcerated and again lose access to the filings for this case. Id. Both plaintiff and

   defendants agreed to administratively close this case to give plaintiff time to receive the

   filings and draft a response to the pending motion for summary judgment. Id. at 2.

          On August 12, 2020, plaintiff filed a Notice [Docket No. 190] regarding the

   magistrate’s recommendation that the case be administratively closed. In the notice,

   plaintiff provides further details regarding his inability to access the filings for this case.

   Docket No. 190 at 1-2. Plaintiff believes he should be released on August 29, 2020.
Case 1:17-cv-01036-PAB-MEH Document 191 Filed 08/13/20 USDC Colorado Page 2 of 2




   Id. at 1. Additionally, plaintiff states that the filings were delivered to an old address

   and, once he was able to find assistance in delivering the filings to the Mesa County

   Jail, the jail allegedly would not allow the documents to be dropped off. Id. at 2. He

   was not able to receiving the filings until July 18, 2020, which was the first time he saw

   defendants’ pending motion for summary judgment. Id.

          Local Civil Rule 41.2 permits a district judge to “order the clerk to close a civil

   action administratively subject to reopening for good cause.” D.C.COLO.LCivR 41.2.

   The Court finds that plaintiff’s lack of access to the docket is good cause to

   administratively close the case. Plaintiff may move to re-open the case when his

   situation is stable. Additionally, either party may move to re-open the case for other

   good cause. Once the case is re-opened, the Court will issue an order regarding

   defendants’ Motion for Summary Judgment [Docket No. 153].

          For the foregoing reasons, it is

          ORDERED that the Recommendation of United States Magistrate Judge [Docket

   No. 189] is ACCEPTED in part and REJECTED in part. It is further

          ORDERED that this case is administratively closed pursuant to

   D.C.COLO.LCivR 41.2, subject to being reopened for good cause shown.


          DATED August 13, 2020.

                                              BY THE COURT:


                                              ______________________________
                                              PHILIP A. BRIMMER
                                              Chief United States District Judge


                                                 2
